[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1093

                      UNITED STATES,

                        Appellee,

                            v.

                    DANIEL D. TAVARES,

                  Defendant, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. William G. Young, U.S. District Judge]

                          Before

                  Selya, Circuit Judge,
            Campbell, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Daniel D. Tavares on brief pro se.
 Donald K. Stern, United States Attorney, and Michael J.
Pelgro, Assistant U.S. Attorney, on Motion for Summary Disposition.

SEPTEMBER 28, 1998

                                                                       Per Curiam.  After careful review of the record, we
agree that the district court properly dismissed appellant's
Rule 35 motion as "utterly frivolous."  Accordingly, the
district court's order is affirmed.  Appellant's motion to
dismiss this appeal and motion to withdraw his motion to
dismiss are moot.